IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-11178
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DEMETRIUS KENYON HALL, also known as
Jack Frost,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:94-CR-121-Y
                        - - - - - - - - - -
                          October 10, 1997
Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Demetrius Kenyon Hall has filed

a brief as required by Anders v. California, 386 U.S. 738 (1967).

Our independent review of the brief and record discloses no

nonfrivolous issue.   Accordingly, counsel is excused from further

responsibilities herein and the APPEAL IS DISMISSED.   Hall’s

request for a copy of the record and an extension of time in

which to identify nonfrivolous issues for appeal is DENIED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.